DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a method of treating thrombocytopenia, claimed in claims 1, 3-9 and 15-17, in the reply filed on 5/31/22 is acknowledged. Election was made without traverse of ITP.
Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 1, 3-7 and 15-17 read on the elected Group I and elected species. 

Drawings
The drawings are objected to because the Y-axis of Figs 1B and 4D are not labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 is objected to because of the following informalities: Claim 1 should be amended to “A method of treating thrombocytopenia in a patient in need thereof, comprising administering a combination of romiplostim and pegfilgrastim to the patient” or the like.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hankey et al. (“Pegfilgrastim improves survival of lethally irradiated nonhuman primates” Radiation research , 183(6):643-655) in view of Voloshin et al. (“Romiplostim after autologous peripheral blood progenitor cell transplantation: results of a pilot study” Vol. 18 (2) supplement S316, Feb. 2012). 
Hankey et al. teach that leukocyte growth factors (LGF) such as filgrastim, pegfilgrastim and sargramostim have been used to mitigate the hematologic symptoms of acute radiation sickness after radiation accidents (Abstract). Hankey et al. teach the use of pegfilgrastim (Neulasta) in a model of hematopoietic acute radiation syndrome (Abstract). Hankey et al. teach administration of pegfilgrastim significantly decreased the median duration of neutropenia and thrombocytopenia (Abstract, Fig. 3 and Table 2).
Hankey et al. does not teach pegfilgrastim in combination with romiplostim. However, the teachings of Voloshin et al. cure this deficiency.
Voloshin et al. teach two thrombopoietin receptor agonists (TRA) which are highly effective and safe in patients with ITP (Introduction). Voloshin et al. teach a study to assess the efficacy of romiplostim after high dose chemotherapy (Introduction). Voloshin et al. teach the duration of thrombocytopenia grade III was 10.7 days for administration of romiplostim vs 19.0 days for the control group (p=0.044). The duration of hospitalization was 27.9 days for romiplostim vs. 36.7 days for the control group. Voloshin et al. teach the study demonstrates that the duration of thrombocytopenia and hospital stay and the times of platelet recovery are shortened when romiplostim is administered after high dose chemotherapy (Conclusion). 
It would have been obvious to one or ordinary skill in the art at the time of the invention to combine the pegfilgrastim from Hankey et al. and romiplostim from Voloshin et al. for the treatment of thrombocytopenia. MPEP 2144.06 states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In the instant case, Hankey et al. teach pegfilgrastim for treatment of thrombocytopenia and Voloshin et al. teach romiplostim for treatment of thrombocytopenia, therefore the prior art teaches the compositions useful for the same purpose. A reasonable expectation of success is expected given that each component (pegfilgrastim and romiplostim) are shown to treat thrombocytopenia. 
With respect to claims 3-5  Hankey et al. teach the pegfilgrastim was administered on days 1 and 8 post radiation treatment (Abstract). Hankey et al. teach the animal model is a mode of acute radiation syndrome (Abstract). 
With respect to claim 6, Voloshin et al. teach a study to assess the efficacy of romiplostim after high dose chemotherapy (Introduction).
With respect to claim 7, Voloshin et al. teach that immune thrombocytopenic purpura management has changed with the introduction of TRA’s (romiplostim and trooping), which were safe and highly effective. 


Claims 1, 3-6 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hankey et al. (“Pegfilgrastim improves survival of lethally irradiated nonhuman primates” Radiation research, 183(6):643-655) and Voloshin et al. (“Romiplostim after autologous peripheral blood progenitor cell transplantation: results of a pilot study” Vol. 18 (2) supplement S316, Feb. 2012) in view of Nplate dose calculator (<https://www.medicines.org.uk/emc/rmm/270/Document>Sept. 13, 2015).
Hankey et al. and Voloshin et al. do not teach administering the claimed dose of romiplostim, however the Nplate dose calculator cures this deficiency.
The Nplate dose calculator teaches the initial dose of Nplate (romiplostim) is 1mcg/kg based on actual body weight at initiation of therapy (p. 6). The Nplate dose calculator also teach that subsequent doses are adjusted based on platelet counts and changes in body weight. Nplate dose calculator teaches that the platelet counts should be assessed weekly until a stable platelet count (>50 X109/L) (p. 6). 
The dose of the active agent for treatment of a condition is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Nplate dose calculator teaches the initial dose of Nplate (romiplostim) is 1mcg/kg based on actual body weight at initiation of therapy (p. 6). The Nplate dose calculator also teach that subsequent doses are adjusted based on platelet counts and changes in body weight.. It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize dose of romiplostim to arrive at the dose ranges of claim 15.
With respect to claims 16-17, Hankey et al. teach the pegfilgrastim was administered on day 1 or day 1 and day 7 after TBI at 300µg/kg. The dose of the active agent for treatment of a condition is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, Hankey et al. teach the pegfilgrastim was administered on day 1 or day 1 and day 7 after TBI at 300µg/kg.  It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the dose and timing of pegfilgrastim to arrive at the limitations of claims 16-17.

Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/           Examiner, Art Unit 1654